                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

SHELONDA SEALEY,

       Plaintiff,                                        Case No. 3:18-cv-222

vs.

LOWE’S HOME CENTERS, LLC.,                               District Judge Thomas M. Rose
                                                         Magistrate Judge Michael J. Newman
       Defendant.


                                        MEDIATION ORDER


       This case is referred to the undersigned for mediation. The undersigned sets this case for mediation

on May 9, 2019 at 10:00 a.m. at the Federal Building, 200 West Second Street, Room 505, Dayton,

Ohio, 45402. The mediation is governed by S. D. Ohio Civ. R. 16.3(c).

                        Agreement to Attend and Participate in Good Faith

       Participation in mediation is entirely voluntary. Unless the parties file a notice vacating the

mediation on or before May 2, 2019, the parties AGREE to be bound as follows:

       1. Any party may seek to unilaterally vacate the mediation at any time before it
          commences. In the absence of extraordinary or unforeseen circumstances, a party
          requesting to vacate the mediation after May 2, 2019 agrees to pay the reasonable costs
          and fees incurred by all other parties that relate to the mediation (such as preparation
          time and travel).

       2. Each party is REQUIRED to attend the mediation in person with trial counsel. If the
          party is a business or governmental entity, such party shall have a representative attend
          the mediation session in person along with trial counsel.

       3. If a party has insurance and involvement of the insurance provider is necessary to settle
          the case, an insurance company representative shall attend the mediation in person
          along with the named party/representative and trial counsel.

       4. Each party shall have individuals with “complete settlement authority” present, in
          person, at the mediation. An individual has “complete settlement authority” if that
          person is fully authorized to approve a settlement and has the power to change the
          party’s settlement posture during the course of the mediation. If the party
          representative has a limit or “cap” on his or her authority which would require
          consultation with others, including superiors at a corporate office, this requirement is
          not satisfied.
        5. The Court expects all who participate in the mediation -- including but not limited to
           counsel, the parties, and insurance representatives -- to comply with all of the foregoing
           and to participate in settlement negotiations in good faith. Failure to comply with any
           provision set forth this Order amounts to a refusal to attend and participate in the
           mediation in good faith, and the parties agree and consent that the undersigned may
           sanction any party, attorney, insurance representative, or other mediation attendee
           under Fed. R. Civ. P. 16(f) and S.D. Ohio Civ. R. 16.3 for breaches of this Order. This
           Order constitutes the notice contemplated by S.D. Ohio Civ. R. 16.3.

        6. During the time set for mediation, the Court anticipates that all essential attendees will
           have no significant calendar conflicts -- including flight arrangements -- that will
           require such attendee to leave the mediation prematurely.

                                            Preparation for Mediation

        Not later than May 2, 2019, each party is ORDERED to submit a Mediation Statement, not to

exceed 5 pages, to the undersigned’s Chambers1 stating:

        (a)     The party’s position;

        (b)     Factual and legal issues,

        (c)     Damages;

        (d)     Settlement negotiation history of the case, including a recitation of any specific
                demands and offers/counter-offers conveyed to date;

        (e)     A concise statement concerning projected costs and fees for the remaining pretrial
                issues in this case;

        (f)     Identification of party representative(s) and any other representative(s) who will
                be attending the mediation in person, as required by this Order; and

        (g)     Other issues the Court should be aware of including, but not limited to, whether
                the physical separation of parties is necessary.

Within reason, counsel may also email to Chambers important documents that will assist the undersigned.

The parties may reference certain filings on the Court’s docket (such as motions) in the Mediation Statement

but SHALL NOT EMAIL, MAIL OR OTHERWISE DELIVER such filings to the undersigned.

Mediation Statements, and appropriate documents submitted therewith, will not be shared with the other




        1
        All communications with Chambers as required by this Order shall be submitted to
newman_chambers@ohsd.uscourts.gov.
                                          2
party and will only be used to assist the mediator in understanding the parties’ respective positions.

Mediation Statements will be maintained by the Court separate and apart from the case file.

                                           Accommodations

        If any attorney, party, or party representative needs accommodations for the mediation or for the

pre-mediation status    conference,   please contact Diane Marcus at (937)             512-1640 or at

diane_marcus@ohsd.uscourts.gov.

        IT IS SO ORDERED.


Date:   April 4, 2019                                   s/ Michael J. Newman
                                                        Michael J. Newman
                                                        United States Magistrate Judge




                                                    3
